             Case 5:18-cv-00911-XR Document 42 Filed 12/23/19 Page 1 of 6




                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF TEXAS
                               SAN ANTONIO DIVISION

SADIE HACKLER, on behalf of herself           §
and all others similarly situated,            §
                                              §
Plaintiff,                                    §
                                              §
V.                                            §          Case No. 5:18-CV-00911-XR
                                              §
TOLTECA ENTERPRISES, INC. d/b/a               §
PHOENIX RECOVERY GROUP,                       §
                                              §
Defendant.                                    §


          PLAINTIFF’S RESPONSE TO DEFENDANT’S MOTION TO VACATE,
         SET ASIDE, AND RECONSIDER THE SUMMARY JUDGMENT ORDER
             & TO DISMISS FOR LACK OF JURISDICTION (ECF. NO. 41)


        Plaintiff and Court-Appointed Class Representative Sadie Hackler (“Hackler”)

responds as follows to Defendant’s Motion to Vacate Set Aside and Reconsider the

Summary Judgment and to Dismiss for Lack of Jurisdiction ECF. No. 41.

        1.      Hackler alleges two violations of the Federal Fair Debt Collection Practices

Act (“FDCPA”), one for failing to include in Defendant’s collection letters the statutory

language mandated by 15 U.S.C.§1692g, and a second claim for not accurately stating

the amount of debt claims due, a violation of 15 USC §1692e.

        2.      The case was filed on August 31, 2018. ECF No. 1.

        3.      Defendant filed a Motion to Dismiss with its Answer on October 29, 2018

ECF No. 6. Defendant did not raise an issue with Hackler’s standing in its initial Motion to

Dismiss.




RESPONSE                                                                      Page 1|6
              Case 5:18-cv-00911-XR Document 42 Filed 12/23/19 Page 2 of 6




         4.      Hackler responded to the Motion to Dismiss on November 13, 2018. ECF

No. 8.

         5.      On January 7, 2019, the Court denied the Motion to Dismiss by text order.

         6.      On April 4, 2019 Hackler moved for a summary judgment on liability. ECF

No.18.

         7.      Defendant never responded to the motion for summary judgment and there

was no ruling on it by May 22, 2019.

         8.      On May 22, 2019, Hackler, in connection with her class certification motion,

moved to withdraw her motion for summary judgment on liability. ECF No. 31. The motion

to withdraw was granted without opposition.

         9.      On June 28, 2019 Defendant filed its response to the motion to certify and

raised the issue of Hackler’s standing. ECF No. 35 at 5.

         10.     On September 9, 2019, the Court granted Hackler’s motion to certify a class

action on the same two claims that Hackler had alleged more than a year before. ECF

No. 36.

         11.     In its order granting class certification, the Court specifically and at length

addressed the issue of Hackler’s standing to pursue the FDCPA claims in a section

entitled “Article III Standing”, which directly addressed Defendant’s standing arguments.

ECF No. 36.

         12.     In finding that Plaintiff had standing to pursue her FDCPA claims, the Court

relied on Fifth Circuit law and cited Sales v. Advanced Recovery Sys., Inc., 865 F. 3d 246,

250 (5th Cir. 2017), an FDCPA case, and other opinions from district courts within the Fifth

Circuit.



RESPONSE                                                                         Page 2|6
          Case 5:18-cv-00911-XR Document 42 Filed 12/23/19 Page 3 of 6




       13.     On September 30, 2019, after the Court granted class certification, Hackler

once again filed her motion for summary judgment on liability. ECF No. 38.

       14.     Defendant did not respond to the motion for summary judgment on liability.

       15.     On December 11, 2019 the Court granted Hackler’s motion for summary

judgment on liability. ECF No. 39.

       16.     On December 20, 2019, Hackler moved to have the class notice approved

and to shift the costs of sending notice to the Defendant, summary judgment having been

established.

       17.     The next day, December 21, 2019, Defendant filed its Motion to Vacate, Set

Aside and Reconsider, ECF No. 41, and in the same document, its Motion to Dismiss. As

the basis for both motions, Defendant cited one Seventh Circuit case Casillas v. Madison

Avenue Associates, 926 F. 3d 329 (7th Cir 2019).

       18.     The Federal Rules of Civil Procedure do not recognize a "motion for

reconsideration" by that name. However, the Fifth Circuit has held that a motion for

reconsideration should be treated as a motion to alter or amend judgment under Rule

59(e) if it is filed within ten days of the judgment at issue. Valles v. Frazier, Civil Action

No. SA-08-CA-501-XR, 2009 U.S. Dist. LEXIS 91133, at *2-3 (W.D. Tex. 2009) (internal

citations omitted).

       19.     The real “judgment at issue” challenged by Defendant is the Court’s finding

that Hackler has Article III standing to pursue her FDCPA claims. That finding was made

in the Court order granting class certification on September 9, 2019. Therefore,

Defendant’s motion for reconsideration is not timely under Rule 59(e). Further, Defendant

did not timely seek interlocutory appeal of the class certification decision under Rule 23(f),



RESPONSE                                                                       Page 3|6
           Case 5:18-cv-00911-XR Document 42 Filed 12/23/19 Page 4 of 6




so Defendant’s attempt to end run around the requirements of Rule 23(f) should not be

condoned.

        20.     Even, assuming Defendant’s motions were timely filed, a district court still

has considerable discretion to grant or to deny a motion under Rule 59(e). The court must

strike the proper balance between the need for finality and the need to render just

decisions on the basis of all the facts. To prevail on a Rule 59(e) motion, the movant must

show at least one of the following: (1) an intervening change in controlling law; (2) new

evidence not previously available; (3) the need to correct a clear or manifest error of law

or fact or to prevent manifest injustice. Valles v. Frazier, 2009 U.S. Dist. LEXIS 91133 at

*3-4. (Internal citations and quotations omitted).

        21.     Hackler respectfully suggests that Defendant has not and cannot meet any

of the elements necessary to prevail on a Rule 59(e) motion. There is no “intervening

change in controlling law”. Defendant’s Seventh Circuit case is not controlling on this

Court. This Court correctly addressed the standing issue in the context of controlling Fifth

Circuit law 1, which happens to be in line with precedent for at least six other circuits: The

Second Circuit 2, the Third Circuit 3, the Fourth Circuit 4, the Sixth Circuit 5, the Eighth

Circuit 6 and the Ninth Circuit. 7



1 Sayles v. Advanced Recovery Sys., 865 F.3d 246, 250 (5th Cir. 2017).
2 Strubel v. Comenity Bank, 842 F.3d 181, 190 (2d Cir. 2016).
3 Long v. SEPTA, 903 F.3d 312, 320-325 (3d Cir. 2018) (FCRA case finding standing on one of two claims).
4 Dreher v. Experian Info. Sols., Inc., 856 F.3d 337, 346 (4th Cir. 2017).
5 Macy v. GC Servs. Ltd. P'ship, 897 F.3d 747, 753-756 (6th Cir. 2018) (construing a form letter without the

“in writing” requirement of 15 U.S.C. 1692g) and finding risk of harm sufficient to confer standing).
6 Golan v. FreeEats.com, Inc., 930 F.3d 950, 959 (8th Cir. 2019); cf: Auer v. Trans Union, Ltd. Liab. Co.,

902 F.3d 873 (8th Cir. 2018) (finding no standing).
7 Robins v. Spokeo, Inc., 867 F.3d 1108 (9th Cir. 2017) (On Remand from the Supreme Court of the United

States. D.C. No. 2:10-cv-05306-ODW-AGR, Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 194 L. Ed. 2d 635,
2016 U.S. LEXIS 3046 (U.S., May 16, 2016); Van Patten v. Vertical Fitness Grp., Ltd. Liab. Co., 847 F.3d
1037, 1043 (9th Cir. 2017); Nayab v. Capital One Bank USA, 942 F.3d 480, 490 (9th Cir. 2019).


RESPONSE                                                                                   Page 4|6
          Case 5:18-cv-00911-XR Document 42 Filed 12/23/19 Page 5 of 6




       22.        Defendant has made no effort to prove the second element available to

support reconsideration, that there is new evidence previously not available. Defendant

does produce a Declaration of Eric Allen, Defendant’s operations manager, which

attached a letter purporting to “validate Hackler’s dispute of her alleged debt. However,

the October 10, 2018 letter itself shows that the information provided to Hackler was

provided to her only after she hired lawyers and had filed this suit on August 31, 2018.

That is not new evidence; it is only evidence to support Hackler’s claim that the initial

letter sent to her by Defendant violated the FDCPA because it didn’t give to Hackler the

information that was given to her only after she filed this case- that she was being charged

an unauthorized $50.00 “agency fee”. Confirmation of the Plaintiff’s allegations shouldn’t

be the basis for a claim of “newly discovered evidence”.

       23.        Finally, there is no manifest error of law or manifest injustice suggested by

Defendant. Defendant is headquartered in San Antonio, and the bulk of its business is in

Texas. Requiring that Defendant remain bound by Fifth Circuit law is not manifest injustice

of law or fact.

                                    REQUEST FOR RELIEF

       Hackler, for herself and for the class she represents, requests that the Court deny

Defendant’s motion for reconsideration and motion to dismiss, or alternatively, allow

Hackler to amend her original complaint before dismissing the case based on alleged lack

of Article III standing. Hackler prays for general relief.




RESPONSE                                                                         Page 5|6
         Case 5:18-cv-00911-XR Document 42 Filed 12/23/19 Page 6 of 6




                                               Respectfully submitted,

                                               BINGHAM & LEA, P.C.
                                               319 Maverick Street
                                               San Antonio, Texas 78212
                                               (210) 224-1819 Telephone
                                               (210) 224-0141 Facsimile
                                               ben@binghamandlea.com

                                               By: /s/ Benjamin R. Bingham
                                                      BENJAMIN R. BINGHAM
                                                      State Bar No. 02322350

                                               LAW OFFICE OF BILL CLANTON, P.C.
                                               926 Chulie Dr.
                                               San Antonio, Texas 78216
                                               210 226 0800
                                               210 338 8660 fax
                                               bill@clantonlawoffice.com

                                               By: /s/ William M. Clanton
                                                      WILLIAM M. CLANTON
                                                      State Bar No. 24049436

                                               ATTORNEYS FOR PLAINTIFF



                             CERTIFICATE OF SERVICE

       I certify by my signature below that on December 23, 2019, a true and correct copy
of the above and foregoing was served through the Court’s Electronic Case Noticing
System on all counsel of record.



                                         /s/ Benjamin R. Bingham
                                         BENJAMIN R. BINGHAM




RESPONSE                                                                   Page 6|6
